Citation Nr: 1748949	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus (DM), type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's 20 percent disability rating for DM.  


FINDING OF FACT

The Veteran does not require regulation of activities to manage his DM.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran was afforded VA examinations in February 2011, February 2013, and March 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating Claim 

Here, the Veteran has averred that his service-connected DM is more severe than his current disability rating would indicate.  He filed for an increase in December 2010.  Specifically, he claims that DM has made it painful and difficult to walk and climb stairs.  See October 2013 VA Form 9.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The service-connected DM is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent evaluation is assignable where DM requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for DM requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when DM requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Note (1) to Diagnostic Code 7913 provides that compensable complications of DM are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for complications of diabetes consisting of peripheral neuropathy of the lower extremities.  The ratings assigned for those disabilities are not at issue in this appeal.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted, holding that "in order for a claimant to be entitled to a 40 [percent] disability rating, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities."  Hence, a regulation of activities is a dispositive criterion to obtain a higher rating for DM in this case.        

The Board finds that a rating in excess of 20 percent for DM is not warranted at any time during the appeal period.  The preponderance of the evidence of record demonstrates that the DM is not productive of a requirement for regulation of activities.

The Veteran underwent three separate VA examinations to determine the current severity of his DM.  At the first examination, the examiner determined that the Veteran's activities were not restricted as a result of his diabetes.  See February 2011 VA examination.  More than two years later, a VA examiner determined that the Veteran's DM did not require regulation of activities and did not impact his ability to work.  See February 2013 VA examination.  More than three years after the second examination, a VA examiner once again determined that the Veteran's DM did not require regulation of activities and did not impact his ability to work.  See March 2016 VA examination.  Further, the Veteran's extensive VA treatment records did not show that it was medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  In contrast, the medical evidence showed that the Veteran works construction and had "been in this field for 40 years.  [H]e does carpentry, electrical, everything."  See March 2014 VA treatment record.  As regulation of activities is a requirement for every rating in excess of 20 percent under Diagnostic Code 7913, the Board finds the Veteran did not meet the criteria for a rating in excess of 20 percent at any time during the appeal period.  


ORDER

Entitlement to an increased rating in excess of 20 percent for DM is denied.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


